DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 15, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 10-12, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 6, 7, 10, and 11:  The phrase “using comprises” is unclear as it fails to indicate what “using” is referring to.  Correction is required. 

Regarding claim 12:  Claim 12 is rejected due to its dependence on claim 11.
Regarding claim 17:  The use of such phrases as “may be” render a claim indefinite as it is unclear if the related structure or function is required.  As such the meets and bounds of the claim cannot be determined.

Regarding claims 18-20:  These claims are rejected due to their dependence on claim 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betancourt et al. (US 2004/0104341, Betan) in view of Meier et al. (US 2015/0354345, Meier).

Regarding claims 1 and 8-10:  Betan discloses a method for downhole fluid analysis Abstract, comprising: 
deploying a sampling system 10 downhole in a borehole 12 located within a reservoir 14 containing oil Fig 4;  
using the sampling system to obtain samples of the oil at a plurality of stations along the borehole [0061], [0067]; 
analyzing each sample of oil in situ via a contamination monitoring module not labeled – [0049], [0050] of the sampling system to correct for contamination [0055]-[0060]; and 
processing the data obtained from the contamination monitoring module and the microfluidic module to yield a true phase transition property of uncontaminated oil in each sample [0003], [0065], [0066], [0071].

Betan discloses all of the limitations of the above claim(s) except for the method comprising further analyzing each oil sample in situ via a microfluidic module of the sampling system.
402 that is similar to that of Betan.  The system of Meier is deployed in a borehole 404 within a reservoir 406 in order to take fluid samples and determine PVT data from the fluid samples [0035].  The samples are analyzed in a microfluid module 600 – Fig 3-6, [0003], [0038], [0042], [0044], [0048], [0059].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Betan so that the fluid was also analyzed by a microfluidic module, such as that taught by Meier, in order to have been able to determine such fluid properties as bubble point, dew point, and asphaltene onset pressure in a module that was isolated from the remainder of the tool [0003] and thus not affected by conditions in the rest of the tool.  This would have achieved the predictable result of allowing for analysis of the fluid samples using multiple systems thus resulting in more accurate data.
	
Regarding claims 2 and 14:  Wherein analyzing comprises using the contamination monitoring module to correct for contamination resulting from the presence of a non-native reservoir fluid [0055]-[0060] of Betan.

Regarding claim 3:  Wherein further analyzing comprises determining changes in the true phase transition property between stations of the plurality of stations along the borehole [0067] of Betan.

Regarding claims 4, 10, and 18: Wherein using the contamination monitoring module comprises using an optical spectroscopy sensor 25 – [0055] of Betan, Schroer et al. (US 6,274,865) is incorporated by reference and discloses that the optical sensor includes spectroscopy, 13:33-36, a viscosity sensor [0013] of Betan, and a density sensor [0013] of Betan.

Regarding claims 5, 12, and 19:  Wherein using the microfluidic measurement module comprises placing each oil sample in a depressurization chamber 626 – [0006], [0036], [0037], [0056], [0057] of Meier to cause a phase transition.

Regarding claims 6 and 15:  Wherein using comprises determining the phase transition property of bubble point pressure [0003], [0065], [0066], [0071] of Betan.

Regarding claim 7:  Wherein using comprises determining the phase transition property of dew point pressure [0003], [0065], [0066], [0071] of Betan.

Regarding claim 11:  Wherein the step of using further comprises using sensors [0051]-[0052] of Meier in the microfluidic measurement module in combination with the contamination monitoring module to determine bubble point pressure of the sample of oil [0003], [0065], [0066], [0071] of Betan.

Regarding claim 13:  Wherein processing comprises processing the property data at a downhole location [0003], [0006].

Regarding claim 16:  Wherein processing comprises determining true asphaltene onset pressure [0003], [0006] of Meier.

Regarding claim 17:  Betan discloses a system Fig 4, comprising:
a well string 15 comprising a sampling system 10 deployed downhole in a wellbore 12, the sampling system comprising a contamination monitoring module not labeled – [0049], [0050] operated downhole to obtain data on oil in a surrounding reservoir based on samples of contaminated oil analyzed downhole [0003], [0065], [0066], [0071]; and
a processor 16 – [0049] configured to process the data to determine a true phase transition property of the oil.

Betan discloses all of the limitations of the above claim(s) except for the sampling system include a microfluidic measurement module
Meier discloses a sampling system 402 that is similar to that of Betan.  The system of Meier is deployed in a borehole 404 within a reservoir 406 in order to take fluid samples and determine PVT data from the fluid samples [0035].  The samples are analyzed in a microfluid module 600 – Fig 3-6, [0003], [0038], [0042], [0044], [0048], [0059].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Betan so that the fluid was also analyzed by a microfluidic module, such as that taught by Meier, in order to have been able to determine such fluid properties as bubble point, dew point, and asphaltene onset pressure in a module that was isolated from the remainder of the tool [0003] and thus not affected by conditions in the rest of the tool.  This would have achieved the predictable result of allowing for analysis of the fluid samples using multiple systems thus resulting in more accurate data.

Regarding claim 20:  Wherein the processor is positioned downhole as part of the well string Fig 4 of Betan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/8/2022